IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-10364


FERNANDO P. YNOSTROSA,

                                            Plaintiff-Appellant,

versus

JORGE E. UGAZ, Dr.; MCNEE, Nurse,

                                            Defendants-Appellees.

                         --------------------

          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 7:96-CV-46-X

                         --------------------

                          November 17, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     IT IS ORDERED that Texas state prisoner # 432319 Fernando P.

Ynostrosa’s appeal from the district court’s denial of leave to

appeal in forma pauperis (IFP) is DENIED, because the appeal

lacks arguable merit and is therefore frivolous.      See Baugh v.

Taylor, 117 F.3d 197, 202 (5th Cir. 1997); Howard v. King, 707

F.2d 215, 219-20 (5th Cir. 1983).    Because the appeal is

frivolous, IT IS FURTHER ORDERED that the appeal is DISMISSED and




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-10364
                                -2-

Ynostrosa’s motion for an extension of time in which to file a

formally correct brief is DENIED.

     In his 42 U.S.C. § 1983 civil rights action, Ynostrosa

alleged that sole appellee Dr. Jorge E. Ugaz, the medical

director of his prison unit, denied him adequate medical

treatment.   Ynostrosa asserted that Dr. Ugaz acted with

deliberate and callous indifference to Ynostrosa’s serious

medical needs by refusing to refer him for surgery to repair his

perforated eardrum and by refusing to prescribe ibuprofen in

strong enough doses to alleviate his ear pain.

     The district court granted summary judgment to Dr. Ugaz,

based on his affidavit and other evidence.    Ynostrosa contends

that the district court reversibly erred, because there are

genuine issues of material fact concerning his claims.     The lack

of arguable merit of Ynostrosa’s contentions is demonstrated by

the district court’s memorandum opinion.     Ynostrosa v. Ugaz, No.

7:96-CV-46-X (N.D. Tex., March 5, 1999)(unpublished).

     IFP DENIED; MOTION FOR EXTENSION OF TIME DENIED; APPEAL

DISMISSED.